

115 HR 6859 IH: Continuing Our Mission in Puerto Rico to Optimize and Modernize Infrastructure and Sustain Obligations Act
U.S. House of Representatives
2018-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6859IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2018Mr. Serrano (for himself, Miss González-Colón of Puerto Rico, Ms. Velázquez, and Mr. Soto) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo alter the Federal share of certain disaster assistance provided with respect to Puerto Rico in
			 connection with Hurricanes Irma and Maria, and for other purposes.
	
 1.Short titleThis Act may be cited as the Continuing Our Mission in Puerto Rico to Optimize and Modernize Infrastructure and Sustain Obligations Act or the COM­PROM­I­SO Act.
		2.Federal share
 (a)In generalNotwithstanding any other provision of law, including any agreement, the Federal share of assistance, including direct Federal assistance, provided with respect to Puerto Rico in connection with Hurricanes Irma and Maria under sections 403, 404, 406, 407, 408, and 428 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170b, 5170c, 5172, 5173, 5174, and 5189f) shall be 100 percent.
 (b)ApplicabilityThe Federal share provided under subsection (a) shall apply to assistance applied for before, on, or after the date of the enactment of this Act.
			